Title: From James Madison to Richard Cooper, 13 May 1801
From: Madison, James
To: Cooper, Richard


Sir,Department of State Washington 13th. May 1801
I have received your letter of the 25th. ult, and regret, that the state of preparations for the expedition to Lake Superior should produce inconvenience to the individuals you had engaged. The obvious construction of the resolution under which you have acted is conceived to have required the completion of the expedition within a limited time, viz before the end of the last session of Congress, and of course to forbid the exercise of powers given by it after that period: Hence a disagreeable state of things may be involved, as it respects your accountability for advances and the claims of the persons engaged under you. I do not wish you however to consider these reflections as expressive of the conclusive opinion of Government, that your actual expenditures will not be reimbursed; but they ought certainly to suggest the necessity of an endeavour, on your part, to reduce the claims originating in your arrangements for obtaining the information demanded by the Resolution, within as narrow a compass as possible. The stores and boat you may think it adviseable to sell to the best advantage, and I request you afterwards to furnish me a statement of your account and of all unsatisfied claims. I am very respectfully &c. &c.
(Signed)   James Madison
  

   
   Tr (DNA: RG 233, Presidential Messages, 7th Cong.). Marked “Copy” and, by Wagner, “Richard Cooper’s case.” Sent as enclosure in JM to Jefferson, 29 Mar. 1802 (ibid.).



   
   On 16 Apr. 1800 the House of Representatives authorized the president “to employ an agent, who shall be instructed to collect all material information relative to the copper mines on the south side of Lake Superior, and to ascertain whether the Indian title to such lands as might be required for the use of the United States … be yet subsisting, and if so, the terms on which the same can be extinguished.” The agent’s report was to reach the president in time to be submitted to Congress at its next session, which began 17 Nov. of that year and ended 3 Mar. 1801 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:87–88).



   
   In November and December 1800 Cooper received $1,500 from the government (DNA: RG 217, Misc. Treasury Accounts, no. 12,891).


